FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2021

                                     No. 04-21-00111-CV

                                       Lisa FLORES,
                                          Appellant

                                              v.

                     Mario DE LA OSSA and Navy Federal Credit Union,
                                      Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-24502
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
        After we granted two extensions of time to file the brief, Appellant’s brief was due on
September 7, 2021. See TEX. R. APP. P. 38.6(a). However, to date, Appellant has not filed the
brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court